[Cite as State v. Francis, 2015-Ohio-4643.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :      MEMORANDUM OPINION

            Plaintiff-Appellee,                  :

        -vs-                                     :      CASE NO. 2015-T-0101

ALAN M. FRANCIS,                                 :

            Defendant-Appellant.                 :


Criminal Appeal from the Court of Common Pleas, Case No. 2015 CR 867.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Alan M. Francis, pro se, PID: A562-142, Mansfield Correctional Institution, P.O. Box
788, 1150 North Main Street, Mansfield, OH 44901 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     On September 11, 2015, appellant, Alan M. Francis, pro se, filed a notice

of appeal from an August 11, 2015 judgment of the Trumbull County Court of Common

Pleas which denied appellant’s motion to waive fees and costs and ordered that he pay

a monthly payment of $5.

        {¶2}     Appellant’s notice of appeal was due to be filed by Thursday, September

10, 2015, which was not a holiday or a weekend. Thus, his appeal was filed untimely by

one day.
          {¶3}   App.R. 4(A)(1) states:

          {¶4}   “[A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within thirty days of that entry.”

          {¶5}   App.R. 5(A) states, in relevant part:

          {¶6}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

          {¶7}   “(a) Criminal proceedings;

          {¶8}   “(b) Delinquency proceedings; and

          {¶9}   “(c) Serious youthful offender proceedings.

          {¶10} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right.”

          {¶11} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A) nor sought leave to appeal under App.R. 5(A). Thus, this court

is without jurisdiction to consider this appeal.

          {¶12} Based upon the foregoing analysis, this appeal is hereby sua sponte

dismissed as being untimely.

          {¶13} Appeal dismissed.



DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                                2